DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11,13,14,21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copoulos-2009/0190999 in view of Kenter-2012/0279010.
Copoulos discloses 11. (Previously Presented) An assembly 200 for a floor surface processing machine comprising: at least one rotor 17/74 including a floor tool engagement surface 260 (trowel 11 or abrasive disk 41); a frame (330/bottom of 330) at least partially surrounding the at least one rotor 17/74; and an enclosure 230 at least partially surrounding the at least one rotor 17/74 and fixed relative to the frame 330, the enclosure comprising: a pan (top planar section of 230) including at least one shaft opening (not labeled- the pan-top of 230 has openings for rotor shafts 17/74-Fig 25) for accepting a drive shaft for the at least one rotor 17/74; a shroud 240 at least partially surrounding the pan (top planar section of 230-See figs 24,25) and extending transversely (see Fig 25) relative to the pan (upper surface of 230); and a skirt 250 surrounding a perimeter of the shroud 240 (Fig 25).
Copoulos further discloses 13. (Previously Presented) The assembly of claim 11, wherein an intersection of the shroud 240 and the pan (top 0f 230) forms a sealed connection (see Figs 24,25) and the skirt 250 is located on an opposite side of the shroud from the at least one rotor 17/74 with the skirt supported relative to the shroud. 
Copoulos does not disclose (claim 11) wherein the skirt 250 moveable relative to the shroud 240 or supported by suspension (claim 13). However, Kenter teaches a floor surfacing machine with a floor surfacing tool surrounded by an enclosure including a shroud 1 and skirt 12 that is moveable relative to shroud 1 shown at arrow 37 and suspended by bracket 36 [0133].  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to make the skirt 250 of Copoulos suspended from and movable relative the shroud 240, as taught by Kenter, in order to be able to adjust the height above ground to maintain seal around floor tool for better suction.

Copoulos further discloses 14. (Previously Presented) The assembly of claim 1 1, wherein the pan (top of 230) includes at least one shaft opening (not labeled/shown) for accepting a rotor shaft 17/74 and the pan (top of 230) extends in a plane generally parallel with a plane of the floor surface (Fig 25).  


Copoulos further discloses 21. (Previously Presented) The assembly of claim 11, wherein the frame 330 supports an operator seat 310.  
Copoulos discloses 22. (Previously Presented) The assembly of claim 11, wherein the at least one rotor 17/74 includes a first rotor and a second rotor 17/74 (260,260-Fig 25)  with a first motor 16 (left side Fig 1) in driving engagement with the first rotor through a first rotor shaft 17 and a second motor 16 (right side of Fig 1) in driving engagement with the second rotor through a second rotor shaft 17.  
23. (Previously Presented) The assembly of claim 22, wherein the first motor 16 and the first rotor 17 both rotate about a first rotational axis and the second motor 16 and the second rotor 17 both rotate about a second rotational axis spaced from the first rotational axis (Fig 1,2 25).  
24. (Previously Presented) The assembly of claim 22, wherein the first rotor 17 includes a plurality of arms 15 extending from a first central hub (Fig 5) and the second rotor 17 includes a second plurality of arms 15 extending from a second central hub (Fig 5 shows arrangement for both rotors).  
Copoulos further discloses 25. (Currently Amended) An assembly for a floor surface processing machine 200 comprising: a first rotor 17 including at least one floor tool 260 (11/41)attachment surface; a second rotor 17 including at least one floor tool attachment surface 260/11/41; a frame 330 at least partially surrounding the first rotor and the second rotor (Figs 24,25); and an enclosure 230 at least partially surrounding the first rotor and the second rotor and fixed relative to the frame 330, the enclosure comprising: a pan (top planar section of 230) including a first opening (not shown/labeled) can see in Fig 25) for accepting a first rotor shaft 17/74 and a second opening for accepting a second rotor shaft 17/74; a shroud 240 at least partially surrounding the pan and extending transversely relative to the pan (Figs 24,25); and a skirt 250 surrounding a perimeter of the shroud. 
	Copoulos does not disclose (claim 11) wherein the skirt 250 moveable relative to the shroud 240. However, Kenter teaches a floor surfacing machine with a floor surfacing tool surrounded by an enclosure including a shroud 1 and skirt 12 that is moveable relative to shroud 1 shown at arrow 37 and suspended by bracket 36 [0133].  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to make the skirt 250 of Copoulos movable relative the shroud 240, as taught by Kenter, in order to be able to adjust the height above ground to maintain seal around floor tool for better suction.

Copoulos discloses 26. (Currently Amended) The assembly of claim 25, wherein the first rotor 17 includes a first plurality of arms 15 extending from a first central hub with each of the first plurality of arms 15 on the first rotor including one of the at least one floor tool attachment surfaces 14 [0056-0057] and the second rotor 17 includes a second plurality of arms 15 extending from a second central hub with each of the second plurality of arms on the second rotor including one of the at least one floor tool attachment surfaces 14 [0056-0057].  
27. (Previously Presented) The assembly of claim 26, wherein the first plurality of arms on the first rotor are each rigidly attached to the first central hub and the second plurality of arms on the second rotor are rigidly attached to the second central hub [0057, Fig 5].  
28. (Previously Presented) The assembly of claim 25, wherein the frame 330 supports an operator seat 310.  
29. (Previously Presented) The assembly of claim 25, including a first motor 16 (right side of Fig 1) for driving the first rotor  through the first rotor shaft 17 and a second motor 16 (right side of Fig 1) for driving the second rotor through the second rotor shaft 17.  
30. (Previously Presented) The assembly of claim 29, wherein the first motor and the first rotor both rotate about a first rotational axis and the second motor and the second rotor both rotate about a second rotational axis spaced from the first rotational axis (Figs 1,24,25).  
Claim(s) 15-17,31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copoulos-2009/0190999 in view of Kenter-2012/0279010, as applied to claims above, and further in view of Watanabe-5584598.
	Copoulos in view of Kenter disclose the claimed invention, as detailed above, but do not show a flexible boot with bearings for pivotally connected rotor shaft to frame.  However, Watanabe teaches a floor surfacing machine having two rotor shafts 38,38a having floor surfacing tools 12a-d, wherein the rotor shafts 38,38a (Fig 1) extend through openings of a pan 2 (Fig 1), the opening having flexible boot 9,9a,partially enclosing the opening having n opening for shaft 38,38a, wherein each opening and flexible connection boot includes a first bearing 40 engaging boot 9 and includes outer race fixed relative to boot 9 (Fig 3) and inner race connected to shaft 28/38, and a second assembly 9a similar to first for accommodating second shaft 38a going through pan 2, so that the first and second shafts 38,38a are pivotal/tiltable relative to pan 2, wherein the first and second boots 9,9a engage pan 2(Fig 3) and form seal with shafts 38,38a respectively.
	Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide Copoulos and Kenter with the flexible boot assemblies with bearings, as taught by Watanabe, in order to provide tilting movement of the rotor shafts of Copoulos in view of Kenter, thereby being able to machine floor surfaces that are not perfectly planar, allowing shafts to tilt/pivot for more uniform machining.
Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar floor surfacing devices with surrounding enclosures.

Response to Arguments
Applicant’s arguments with respect to the claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
September 26, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723